Appeal from a judgment of the Supreme Court, Erie County (John M. Curran, J.), entered November 29, 2006 in a divorce action. The judgment, among other things, distributed the marital property.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by granting defendant interest on the net distributive award at the rate of 9% per annum commencing June 12, 2006 and as modified the judgment is affirmed without costs.
Memorandum: We conclude that the judgment in this divorce action must be modified in only one respect. We agree with defendant that she is entitled to interest at the statutory rate on the net distributive award from the date of Supreme Court’s decision (see CPLR 5002, 5004; Dempster v Dempster, 204 AD2d 1070, 1072 [1994]), and we therefore modify the judgment accordingly. Present—Hurlbutt, J.E, Martoche, Fahey, Green and Gorski, JJ.